DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary

Claims 1-20 are pending and allowed in the application

Allowable Subject Matter

Claims 1-20 are allowed.

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  

With respect to the 101 rejections the Examiner finds the Applicant's arguments filed on 6 January 2017 (pages 12-18 in particular) are deemed to be persuasive and adequately reflect the Examiner's opinion as to why Claims 1-20.  Specifically the examiner notes that the 101 rejection has been withdrawn specifically the arguments on pages 10-15 noting “As highlighted above, claim 1 as currently presented includes, for example, the features of a providing a simulated experience of the selected role through an immersive virtual environment created by the computer and collecting a set of interaction data from the simulated experience. These 

Additionally, “In this regard, the January 2019 Guidance provides that “an additional element [that] implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine” is indicative that an additional element has integrated the exception into a practical application. {See January 2019 Guidance, emphasis added). In the present case, claim 1 recites the combination of additional elements of providing a simulated experience of the selected role through an immersive virtual environment created by the computer and collecting a set of interaction data from the simulated experience. By virtue of providing the immersive virtual environment and receiving feedback therefrom, a quantitative assessment of the qualifications can be performed”.  The utilization of the immersive virtual environment to provide a generated virtual environment is viewed to be a practical application and is therefore viewed as statutory.

Additionally, the Applicant's arguments filed on 19 April 2021 (pages 11-24 in particular) are deemed to be persuasive and adequately reflect the Examiner's opinion as to why Claims 1-20 are allowable over the prior art of record.  Specifically: while Baladi, Wallace, 

providing a simulated experience of the selected role through an immersive virtual environment created by the computer and collecting a set of interaction data from the simulated experience to determine a suitability for the selected role;

adjusting the assessment regarding the candidate based on the set of interaction data; 

identifying a second set of roles that are different from the identified first set of roles for the candidate based on the adjusted assessment based on the interaction data from the simulated experience.

The novelty of the claimed invention is in the combination of limitations and not in any single limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cohen (U.S. Patent 9,679,495 B2) discloses systems and methods for computerized interactive training.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/sss/
Patent Examiner AU 3623b

/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623